DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/815,602, filed on July 15, 2020.

Claim Objections
Claim(s) 9 and 10 is/are objected to because of the following informalities:  
For claim 9 line 7; there should be a semicolon inserted after the word periodicity to indicate a line break where “periodicity” should be replaced with --periodicity;--.
Claim 10 is objected to because it depends from an objected claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 9 – 11 and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang et al. (US 2019/0053227 A1; hereinafter “Huang”).
For claim 1, Huang teaches receiving a first group common-physical downlink control channel (GC-PDCCH) signal including a first SFI, at a first timing based on a GC-PDCCH monitoring periodicity (see paragraphs 0084 – 0086; Group Common Physical Downlink Control Channel (GC PDCCH): The SFI transmitted in a group-common PDCCH can indicate the slot format related information for one or more slots. The slot format related information informs the UEs of the number of slots and the slot format(s) related information of those slots and see paragraph 0228; a UE may belong to multiple groups, the UE may have different slot format information due to reception of multiple group common PDCCH from different TRPs or different beams); determining first slot formats for first slots based on the first SFI (see paragraph 0230; UE is configured with multiple slot format information (SFI) (for a cell). The multiple SFI indicate the same or different number of downlink symbols (and/or uplink symbols) in the same slot or in slots overlapped in time domain. Different SFIs can be for different groups. All beams of a TRP can constitute a group. Each different (TRP or serving) beam or beam group can be a group. Beams pointed to a certain area can constitute a group. For example, the UE can be configured with at least two SFI and a first SFI is for a first beam (group) and a second SFI is for a second beam (group)); receiving a second GC-PDCCH signal including a second SFI, at a second timing based on the GC-PDCCH monitoring periodicity (see paragraph 0228; a UE may belong to multiple groups, the UE may have different slot format information due to reception of multiple group common PDCCH from different TRPs or different beams); and determining second slot formats for second slots based on the second SFI (see paragraph 0230; UE is configured with multiple slot format information (SFI) (for a cell). The multiple SFI indicate the same or different number of downlink symbols (and/or uplink symbols) in the same slot or in slots overlapped in time domain. Different SFIs can be for different groups. All beams of a TRP can constitute a group. Each different (TRP or serving) beam or beam group can be a group. Beams pointed to a certain area can constitute a group. For example, the UE can be configured with at least two SFI and a first SFI is for a first beam (group) and a second SFI is for a second beam (group)), wherein, based on that a time length of first slot formats is longer than a time length of the GC-PDCCH monitoring periodicity, and a slot of the second slots overlaps with the first slots, the first slot formats and the second slot formats are determined to configure a same slot format for the overlapping slot (see paragraph 0228; a UE may belong to multiple groups, the UE may have different slot format information due to reception of multiple group common PDCCH from different TRPs or different beams. And some downlink symbol(s) of one slot format (for a group) may be partially or fully overlaps with some uplink symbol(s) of another slot format (for another group) in time domain and see paragraph 0229; Slot format information of group1 indicates a longer DL part, and slot format information of group2 has longer UL part).
For claim 8, Huang teaches a non-transitory medium recorded thereon instructions for executing the method according to claim 1 (see figure 3 and above rejection for claim 1).
For claim 9, Huang teaches a memory configured to store instructions; and a processor configured to perform operations by executing the instructions, the operations comprising (see figure 3): receiving a first group common-physical downlink control channel (GC-PDCCH) signal including a first slot format related information (SF1), at a first timing based on a GC-PDCCH monitoring periodicity (see paragraphs 0084 – 0086; Group Common Physical Downlink Control Channel (GC PDCCH): The SFI transmitted in a group-common PDCCH can indicate the slot format related information for one or more slots. The slot format related information informs the UEs of the number of slots and the slot format(s) related information of those slots and see paragraph 0228; a UE may belong to multiple groups, the UE may have different slot format information due to reception of multiple group common PDCCH from different TRPs or different beams); determining first slot formats for first slots based on the first SFI (see paragraph 0230; UE is configured with multiple slot format information (SFI) (for a cell). The multiple SFI indicate the same or different number of downlink symbols (and/or uplink symbols) in the same slot or in slots overlapped in time domain. Different SFIs can be for different groups. All beams of a TRP can constitute a group. Each different (TRP or serving) beam or beam group can be a group. Beams pointed to a certain area can constitute a group. For example, the UE can be configured with at least two SFI and a first SFI is for a first beam (group) and a second SFI is for a second beam (group)); receiving a second GC-PDCCH signal including a second SFI, at a second timing based on the GC-PDCCH monitoring periodicity (see paragraph 0228; a UE may belong to multiple groups, the UE may have different slot format information due to reception of multiple group common PDCCH from different TRPs or different beams); and determining second slot formats for second slots based on the second SFI (see paragraph 0230; UE is configured with multiple slot format information (SFI) (for a cell). The multiple SFI indicate the same or different number of downlink symbols (and/or uplink symbols) in the same slot or in slots overlapped in time domain. Different SFIs can be for different groups. All beams of a TRP can constitute a group. Each different (TRP or serving) beam or beam group can be a group. Beams pointed to a certain area can constitute a group. For example, the UE can be configured with at least two SFI and a first SFI is for a first beam (group) and a second SFI is for a second beam (group)), wherein, based on that a time length of first slot formats is longer than a time length of the GC-PDCCH monitoring periodicity, and a slot of the second slots overlaps with the first slots, the first slot formats and the second slot formats are determined to configure a same slot format for the overlapping slot (see paragraph 0228; a UE may belong to multiple groups, the UE may have different slot format information due to reception of multiple group common PDCCH from different TRPs or different beams. And some downlink symbol(s) of one slot format (for a group) may be partially or fully overlaps with some uplink symbol(s) of another slot format (for another group) in time domain and see paragraph 0229; Slot format information of group1 indicates a longer DL part, and slot format information of group2 has longer UL part).
For claim 10, Huang teaches further comprising: a transceiver configured to transmit or receive a wireless signal under control of the processor, wherein the device is an user equipment (UE) configured to operate in a 3rd generation partnership project (3GPP)-based wireless communication system (see figure 3 and paragraph 0004).
For claim 11, Huang teaches determining first SFI indicating first slot formats for first slots (see paragraph 0228; Based on definition of group common PDCCH, different group common PDCCH may indicate different SFI. NW may adjust slot format based on DL/UL traffic amount of different group. A group can be constructed based on same characteristic such as same NW beam, same TRP, same RNTI, or a same area served by a set of NW beams and see paragraph 0230; UE is configured with multiple slot format information (SFI) (for a cell). The multiple SFI indicate the same or different number of downlink symbols (and/or uplink symbols) in the same slot or in slots overlapped in time domain. Different SFIs can be for different groups. All beams of a TRP can constitute a group. Each different (TRP or serving) beam or beam group can be a group. Beams pointed to a certain area can constitute a group. For example, the UE can be configured with at least two SFI and a first SFI is for a first beam (group) and a second SFI is for a second beam (group)); transmitting a first group common-physical downlink control channel (GC-PDCCH) signal including the first SFI, at a first timing based on a GC-PDCCH periodicity (see paragraphs 0084 – 0086; Group Common Physical Downlink Control Channel (GC PDCCH): The SFI transmitted in a group-common PDCCH can indicate the slot format related information for one or more slots. The slot format related information informs the UEs of the number of slots and the slot format(s) related information of those slots and see paragraph 0228; a UE may belong to multiple groups, the UE may have different slot format information due to reception of multiple group common PDCCH from different TRPs or different beams); determining second SFI indicating second slot formats for second slots (see paragraph 0228; Based on definition of group common PDCCH, different group common PDCCH may indicate different SFI. NW may adjust slot format based on DL/UL traffic amount of different group. A group can be constructed based on same characteristic such as same NW beam, same TRP, same RNTI, or a same area served by a set of NW beams and see paragraph 0230; UE is configured with multiple slot format information (SFI) (for a cell). The multiple SFI indicate the same or different number of downlink symbols (and/or uplink symbols) in the same slot or in slots overlapped in time domain. Different SFIs can be for different groups. All beams of a TRP can constitute a group. Each different (TRP or serving) beam or beam group can be a group. Beams pointed to a certain area can constitute a group. For example, the UE can be configured with at least two SFI and a first SFI is for a first beam (group) and a second SFI is for a second beam (group)); and transmitting a second GC-PDCCH signal including a second SFI at a second timing based on the GC-PDCCH periodicity (see paragraph 0228; a UE may belong to multiple groups, the UE may have different slot format information due to reception of multiple group common PDCCH from different TRPs or different beams), wherein, based on that a time length of first slot formats is longer than a time length of the GC-PDCCH periodicity, and a slot of the second slots overlaps with the first slots, the first slot formats and the second slot formats are determined to configure a same slot format for the overlapping slot (see paragraph 0228; a UE may belong to multiple groups, the UE may have different slot format information due to reception of multiple group common PDCCH from different TRPs or different beams. And some downlink symbol(s) of one slot format (for a group) may be partially or fully overlaps with some uplink symbol(s) of another slot format (for another group) in time domain and see paragraph 0229; Slot format information of group1 indicates a longer DL part, and slot format information of group2 has longer UL part).
For claim 14, Huang teaches a non-transitory medium recorded thereon instructions for executing the method according to claim 1 (see figure 3 and above rejection for claim 11).
For claim 15, Huang teaches a transceiver; and a processor configured to control the transceiver (see figure 3), wherein the processor is configured to determine first SFI indicating first slot formats for first slots (see paragraph 0228; Based on definition of group common PDCCH, different group common PDCCH may indicate different SFI. NW may adjust slot format based on DL/UL traffic amount of different group. A group can be constructed based on same characteristic such as same NW beam, same TRP, same RNTI, or a same area served by a set of NW beams and see paragraph 0230; UE is configured with multiple slot format information (SFI) (for a cell). The multiple SFI indicate the same or different number of downlink symbols (and/or uplink symbols) in the same slot or in slots overlapped in time domain. Different SFIs can be for different groups. All beams of a TRP can constitute a group. Each different (TRP or serving) beam or beam group can be a group. Beams pointed to a certain area can constitute a group. For example, the UE can be configured with at least two SFI and a first SFI is for a first beam (group) and a second SFI is for a second beam (group)), to transmit a first group common-physical downlink control channel (GC-PDCCH) signal including the first SFI, at a first timing based on a GC-PDCCH periodicity (see paragraphs 0084 – 0086; Group Common Physical Downlink Control Channel (GC PDCCH): The SFI transmitted in a group-common PDCCH can indicate the slot format related information for one or more slots. The slot format related information informs the UEs of the number of slots and the slot format(s) related information of those slots and see paragraph 0228; a UE may belong to multiple groups, the UE may have different slot format information due to reception of multiple group common PDCCH from different TRPs or different beams), to determine second SFI indicating second slot formats for second slots (see paragraph 0228; Based on definition of group common PDCCH, different group common PDCCH may indicate different SFI. NW may adjust slot format based on DL/UL traffic amount of different group. A group can be constructed based on same characteristic such as same NW beam, same TRP, same RNTI, or a same area served by a set of NW beams and see paragraph 0230; UE is configured with multiple slot format information (SFI) (for a cell). The multiple SFI indicate the same or different number of downlink symbols (and/or uplink symbols) in the same slot or in slots overlapped in time domain. Different SFIs can be for different groups. All beams of a TRP can constitute a group. Each different (TRP or serving) beam or beam group can be a group. Beams pointed to a certain area can constitute a group. For example, the UE can be configured with at least two SFI and a first SFI is for a first beam (group) and a second SFI is for a second beam (group)), and to transmit a second GC-PDCCH signal including a second SFI at a second timing based on the GC-PDCCH periodicity (see paragraph 0228; a UE may belong to multiple groups, the UE may have different slot format information due to reception of multiple group common PDCCH from different TRPs or different beams), and wherein, based on that a time length of first slot formats is longer than a time length of the GC-PDCCH periodicity, and a slot of the second slots overlaps with the first slots, the first slot formats and the second slot formats are determined to configure a same slot format for the overlapping slot (see paragraph 0228; a UE may belong to multiple groups, the UE may have different slot format information due to reception of multiple group common PDCCH from different TRPs or different beams. And some downlink symbol(s) of one slot format (for a group) may be partially or fully overlaps with some uplink symbol(s) of another slot format (for another group) in time domain and see paragraph 0229; Slot format information of group1 indicates a longer DL part, and slot format information of group2 has longer UL part).

Allowable Subject Matter
Claim(s) 2 – 7, 12 and 13 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sun et al. (US 2019/0200351 A1), Jo et al. (US 2019/0245648 A1), Nam et al. (US 2019/0254024 A1), Wang et al. (US 2020/0374077 A1) and Shen et al. (US 2021/0337510 A1) are cited to show a METHOD OF DETERMINING SLOT FORMAT IN WIRELESS COMMUNICATION SYSTEM AND APPARATUS THEREFOR.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY MUI whose telephone number is (571)270-1420. The examiner can normally be reached Mon - Thurs. 9 - 3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY MUI/Primary Examiner, Art Unit 2464